Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 March 5, 2014 VIA EDGAR TRANSMISSION Mr. Derek Newman Division of Investment Management United States Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.:33-12213 and 811-05037 Balter Long/Short Equity Fund (S000043745) Dear Mr. Newman: Pursuant to Rule 485(a) under the Securities Act of 1933 (the “1933 Act”), the Trust hereby submits Post-Effective Amendment No. 565 to the Trust’s Registration Statement for the purpose of adding two new sub-advisors for the Balter Long/Short Equity Fund.Pursuant to Rule485(a)(1), the Trust anticipates that this filing will be effective 60 days after receipt of this filing. Please note that the Prospectus and SAI relating to the Fund were recently reviewed last year by the SEC as Post-Effective Amendment No. 536, filed pursuant to Rule 485(a)(1) on October17, 2013 (accession number 0000894189-13-005748).No change in the investment objective, policies, techniques or other material aspects of the Fund’s operations is contemplated.Therefore, pursuant to Release No. IC-13768, we would like to request that the amendment be afforded limited and expedited review. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626)914-7363. Very truly yours, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of Trust Enclosures
